Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 1 of 9 PageID #: 187




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:19-CV-00005-GNS-HBB

 JESSE TRENT, et al.                                                                  PLAINTIFFS

 v.

 CHRIS TRULOCK, et al.                                                              DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss (DN 21). This matter is

 ripe for adjudication. For the reasons discussed below, Defendants’ motion is GRANTED IN

 PART and DENIED IN PART.

                                I.      STATEMENT OF FACTS

        On December 11, 2017, Plaintiff Jesse Trent (“Trent”) was driving an automobile and was

 signaled to pull over by Defendant Chris Trulock (“Trulock”), an officer with the Horse Cave

 Police Department (“HCPD”). (Notice Removal Ex. 1, ¶ 15, DN 1-2 [hereinafter Compl.]).

 Fearing that Trulock would plant drugs in his car, Trent refused to stop and fled to a neighboring

 jurisdiction to turn in himself in. (Compl. ¶¶ 15-16). After surrendering, Trent requested law

 enforcement search his car before Trulock could, but the officers refused and transferred Trent into

 Trulock’s custody. (Compl. ¶¶ 17-18). Trulock brought Trent to the HCPD and booked him on

 fleeing and evading charges. (Compl. ¶ 18). Trulock returned to search Trent’s car and allegedly

 planted meth. (Compl. ¶¶ 20-21). Trulock then filed charges against Trent for possession of

 methamphetamine and other related charges. (Compl. ¶ 22).

        The next day, Trulock followed Plaintiff Stephanie Grider (“Grider”) to the residence she

 was leasing from Trent. (Compl. ¶ 26). Trulock pulled Grider over as she arrived home and
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 2 of 9 PageID #: 188




 conducted a field sobriety test for suspected DUI. (Compl. ¶¶ 27-28). Trulock found a small

 amount of marijuana and allegedly planted methamphetamine in Grider’s car as well. (Compl. ¶¶

 27-30). Trulock then charged her with possession of methamphetamine. (Compl. ¶ 30).

        Later that day, Trulock acquired a warrant to search Grider’s residence. (Compl. ¶ 33).

 Plaintiffs allege Trulock planted more meth in a gun safe that Grider kept at the residence. (Compl.

 ¶ 35). Defendants Larry Dale Martin, II (“Martin”) and Sean Henry (“Henry”), who were officers

 with the HCPD, were allegedly aware of Trulock’s conduct and accompanied him as he took

 Grider home, brought out the safe, opened it in front of her, and pretended to find the meth and

 guns inside. (Compl. ¶¶ 34-39). The officers then returned Grider to the HCPD and threatened

 her with more charges in order to force her to admit the methamphetamine and firearms found in

 the safe belonged to Trent. (Compl. ¶¶ 41-43). Grider initially denied that either belonged to

 Trent, but eventually “relented” in order to be released. (Compl. ¶¶ 44-47). The officers then

 brought charges against Grider for operating a motor vehicle under the influence and possession

 of methamphetamine, and additional charges against Trent including drug trafficking and being a

 felon in possession of a handgun. (Compl. ¶¶ 49, 52). While in jail, Trent had a phone

 conversation with Grider, which was recorded and during which the officers claimed Trent made

 threatening statements. (Compl. ¶¶ 54-56). The phone conversation prompted the officers to

 charge Trent with witness tampering. (Compl. ¶¶ 54-56). On April 20, 2018, all charges against

 both Plaintiffs were dismissed. (Compl. ¶¶ 25, 51, 57).

        On December 28, 2018, Trent and Grider brought this action in Hart Circuit Court against

 Defendants Trulock; Martin; Henry; Randall Curry (“Curry”), Mayor of Horse Cave; the HCPD;

 and Horse Cave, Kentucky, asserting state law claims for abuse of process, malicious prosecution,

 and negligence, and a federal claim for a violation of 42 U.S.C. § 1983. (Compl. ¶¶ 65-99).



                                                  2
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 3 of 9 PageID #: 189




 Defendants removed the action pursuant to 28 U.S.C. §§ 1331, 1367, 1441 1446. (Notice Removal

 1-2, DN 1). Trulock and Henry (“Defendants”) have moved to dismiss Plaintiffs’ claims in part.

 (Defs.’ Mot. Dismiss, DN 21). Fully briefed on the matter, the pending motion is ripe for decision.

                                 II.     STANDARD OF REVIEW

        Motions pursuant to Fed. R. Civ. P. 12(b)(6) require the Court “to construe the complaint

 in the light most favorable to the plaintiff, accept all of the complaint’s factual allegations as true,

 and determine whether the plaintiff undoubtedly can prove no set of facts in support of the claims

 that would entitle relief.” Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998).

                                        III.    DISCUSSION

        A.      Official Capacity Claims

        Plaintiffs sued Defendants in their individual and official capacities. (Compl. ¶ 10).

 “Official-capacity suits . . . ‘generally represent [] another way of pleading an action against an

 entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting

 Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 n.55 (1978)). Thus, Plaintiffs’

 official-capacity claims are against Defendants’ employers, HCPD and Horse Cave. Plaintiffs

 concede this point. (Pls.’ Resp. Defs.’ Mot. Dismiss 3, DN 25). Accordingly, Plaintiffs’ claims

 against Trulock and Henry in their official capacities are dismissed.

        B.      Negligence

        Plaintiffs also concede their negligence claims are time barred by the one-year statute of

 limitations under Kentucky law. (Pls.’ Resp. Defs.’ Mot. Dismiss 4). These claims will be

 dismissed.




                                                    3
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 4 of 9 PageID #: 190




        C.      Malicious Prosecution

        Plaintiffs brought malicious prosecution claims under state law and pursuant to 42 U.S.C.

 § 1983 for violations of the Fourth and Fourteenth Amendment. (Compl. ¶¶ 75-89). Defendants

 argue Plaintiffs’ malicious prosecution claims pursuant to Section 1983 must be dismissed because

 Section 1983 does not create substantive rights, or in the alternative, that the Fourteenth

 Amendment does not provide a basis for Plaintiffs’ malicious prosecution claim. (Defs.’ Mem.

 Supp. Mot. Dismiss 5-7, DN 21-1 [hereinafter Defs.’ Mot Dismiss]). Plaintiffs concede the

 Fourteenth Amendment does not provide a basis for a malicious prosecution claim but contend the

 Fourteenth Amendment does support a fabrication-of-evidence claim. (Pls.’ Resp. Defs.’ Mot.

 Dismiss 4). Plaintiffs acknowledge, however, that a claim for fabrication-of-evidence would fail

 because charges against Plaintiffs were dropped and never brought before a jury. (Pls.’ Resp.

 Defs.’ Mot. Dismiss 4). Accordingly, the Court dismisses Plaintiffs’ malicious prosecution claims

 to the extent they are based on the Fourteenth Amendment and the fabrication-of-evidence claims.

 Defendants do not seek dismissal of Plaintiffs’ malicious prosecution claims under state law or the

 Fourth Amendment, however, which claims may proceed.

        D.      Abuse of Process

        Plaintiffs assert abuse of process claims against Defendants for the allegedly false charges

 against them. (Compl. ¶¶ 65-74). Defendants argue Plaintiffs fail to state a claim and that,

 regardless, both claims are barred by the statute of limitations. (Defs.’ Mot. Dismiss 7-10).

 Pursuant to KRS 413.140(1)(a), Kentucky has a one-year statute of limitations for abuse of process

 claims. Maqablh v. Heinz, No. 3:16-CV-289-JHM, 2016 WL 7192124, at *8 (W.D. Ky. Dec. 12,

 2016). Such claims are “generally held to accrue . . . from the termination of the acts which

 constitute the abuse complained of, and not from the completion of the action in which the process



                                                 4
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 5 of 9 PageID #: 191




 issued.” Dickerson v. City of Hickman, No. 5:08-CV-P53-R, 2010 WL 816684, at *5 (W.D. Ky.

 Mar. 4, 2010) (citation omitted); see also Maqablh, 2016 WL 7192124, at *8. Plaintiffs present,

 for the first time in their response, a copy of their state criminal dockets and argue that Defendants’

 false testimony and fabricated evidence “caused” Plaintiffs to be indicted for felony charges on

 January 2, 2018, within one year of filing the complaint on December 28, 2018. (Pls.’ Defs.’ Mot.

 Dismiss 4-5). Although Defendants arrested and charged Plaintiffs on December 11 and 12, 2017,

 more than one year before the instant action, Plaintiffs contend “there are multiple actions that

 occurred which would be the basis for the abuse of process claim.” (Pls.’ Resp. Defs.’ Mot.

 Dismiss 5). Defendants note regarding the indictment that “Plaintiffs are referring to the very

 same actions by Defendants,” which occurred in December 2017. (Defs.’ Reply Mot. Dismiss 4,

 DN 26).

        Abuse of process is “the irregular or wrongful employment of a judicial proceeding . . . .”

 Stoll Oil Refin. Co. v. Pierce, 337 S.W.2d 263, 266 (Ky. 1960) (citation omitted). To properly

 plead an abuse of process claim, a plaintiff must allege two elements: “(1) an ulterior purpose and

 (2) a willful act in the use of the process not proper in the regular conduct of the proceeding.”

 Garcia v. Whitaker, 400 S.W.3d 270, 276 (Ky. 2013) (citations omitted). As to the second element,

 a plaintiff must plead “[s]ome definite act or threat not authorized by the process, or aimed at an

 objective not legitimate in the use of the process,” but there is no abuse of process claim “where

 the defendant has done nothing more than carry out the process to its authorized conclusion even

 though with bad intentions.” Simpson v. Laytart, 962 S.W.2d 392, 394-95 (Ky. 1998) (emphasis

 added) (citation omitted). In Simpson, the Kentucky Supreme Court described the type of conduct

 that satisfies the second element:

        Such conduct ‘usually takes the form of coercion to obtain a collateral advantage,
        not properly involved in the proceeding itself, such as the surrender of property on

                                                   5
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 6 of 9 PageID #: 192




        [sic] the payment of money, by the use of the process as a threat or a club. There
        is, in other words, a form of extortion, and it is what is done in the course of
        negotiation, rather than the issuance or any formal use of the process itself, which
        constitutes the tort.’

 Id. at 394 (citing William L. Prosser, Handbook of the Law of Torts, Section 121 (4th ed. 1971)).

        Generally, “obtaining an indictment alone, even with an ulterior purpose, is not abuse of

 process. There must be some act or use of the process to secure a collateral advantage outside the

 criminal proceeding.” Sprint Commc’ns Co., L.P. v. Leggett, 307 S.W.3d 109, 114 (Ky. 2010).

 Where a plaintiff merely pleads officers lied in their written police reports and fabricated

 testimony, without an allegation that the officer attempted to use the charges against the plaintiff

 as a form of coercion to induce him to act in a manner “not proper in the regular conduct of the

 proceeding[,]” the claim fails. Williams v. Sandel, No. CV 08-04-DLB, 2010 WL 11538241, at

 *3 (E.D. Ky. June 9, 2010), rev’d on other grounds, 433 F. App’x 353 (6th Cir. 2011) (citing

 Mullins v. Richardson, 705 S.W.2d 951, 952 (Ky. App. 1986)). Rather, “[i]n the typical abuse of

 process claim, the plaintiff satisfied the willful act element by showing that the defendant directly

 bargained with him, using the wrongful process as leverage.” Sanders v. City of Pembroke, No.

 5:19-CV-23-TBR, 2020 WL 4572360, at *16 (W.D. Ky. Aug. 7, 2020); see also Flynn v. Songer,

 399 S.W.2d 491, 494 (Ky. 1966) (upholding a claim where defendants used arrest warrant to

 convince plaintiff to release wage garnishment); Isham v. ABF Freight Sys., Inc., Nos. 2004-CA-

 001349-MR, 2005-CA-000409-MR, 2006 WL 2641398, at *10 (Ky. App. Sept. 15, 2006)

 (upholding a claim where employer used criminal charge as leverage to obtain employee's

 resignation).

        Plaintiffs contend Defendants harbored an ulterior motive of punishing them and that

 Defendants willfully instituted criminal charges based upon false information to prevent Plaintiffs

 from challenging their conduct. (Compl. ¶¶ 69, 72). Trent fails to plead that Defendants

                                                  6
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 7 of 9 PageID #: 193




 committed an improper act, however, either on December 11, 2017, or January 2, 2018. Trent

 claims that Defendants arrested him for fleeing and evading, and then allegedly planted meth in

 his car and charged him with possession. Trent does not allege that Defendants acted to obtain a

 collateral advantage through these charges or the indictment, but merely that Defendants were

 attempting to punish or retaliate against him. Simpson, 962 S.W.2d at 394 (“[T]here is no liability

 where the defendant has done nothing more than carry out the process to its authorized conclusion

 even if we assume arguendo bad intentions.” (citing Prosser, supra, § 121); see also Hadden v.

 Wathen, No. 1:16-CV-00140-GNS-HBB, 2018 WL 4222882, at *17 (W.D. Ky. Sept. 5, 2018).

 Absent an allegation that Defendants sought to induce some collateral advantage from the charges

 against Trent, his abuse of process claim fails.

        Similarly, even though “abuse of process does not require that the willful, coercive act

 occur subsequent to the issuance of the process” Plaintiffs have not pled that Defendants pursued

 the indictment for some collateral leverage a month after bringing the initial charges and causing

 Grider to give false testimony. Leggett, 307 S.W.3d at 118 (emphasis added). Grider does,

 however, alleges an “extortion-like negotiation in which officers used the charges as leverage

 against [her].” Leath v. Webb, 323 F. Supp. 3d 882, 897 (E.D. Ky. 2018) (citation omitted). Grider

 claims Defendants attempted to coerce her into lying about the ownership of incriminating

 evidence, an act outside the course of a criminal proceeding, for the ulterior purpose of covering

 up their prior unlawful conduct with Trent. Although Defendants never dangled an offer of

 freedom—in fact they went ahead and charged her with more crimes—“it makes no difference

 whether they did or did not intend to withdraw the criminal charge, provisionally or otherwise.

 The gist of the tort is that they attempted to use it as a means to secure a collateral advantage.”

 Flynn, 399 S.W.2d at 495.



                                                    7
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 8 of 9 PageID #: 194




        Defendants’ conduct, as alleged by Grider, occurred on December 12, 2017, over a year

 before the filing of the Complaint. (Compl. ¶¶ 26-42). Although Plaintiffs claim Defendants

 arrested and brought false charges against Grider to coerce false testimony, the Complaint does

 not allege Defendants acquired the indictment on January 2, 2018, for the same purpose. In

 Stanford v. Saling, No. 2017-CA-000295-MR & 2017-CA-001668-MR, 2020 WL 2298441 (Ky.

 App. May 8, 2020), the plaintiff alleged the defendants initiated the criminal process more than a

 year before the complaint. Id. at *3. In response to the defendant’s motion for summary judgment,

 the plaintiff referenced for the first time defendant’s attendance at a subsequent criminal

 proceeding within one year of the complaint. Id. The circuit court did not allow the plaintiff to

 amend the complaint to include these facts but held though the defendant “may have continued to

 actively (and even egregiously) participate in the criminal proceedings, the underlying tort was

 comprised of his single act of filing an allegedly false criminal complaint.” Id. The Kentucky

 Court of Appeals affirmed the circuit court’s order denying plaintiff’s claim as time-barred and

 held the defendants later conduct “may be simple evidence of an ulterior purpose for initiating the

 criminal process. . . .” Id. at *4. Grider does not contend Defendants actually presented any

 testimony to the grand jury, but rather that testimony and evidence was presented to the grand jury,

 which then “caused” it to deliver an indictment. Accordingly, as Defendants charged and allegedly

 extorted Grider on December 12, 2017, over a year before the action here, Grider’s claim for abuse

 of process is time-barred.

                                        IV.     CONCLUSION

        For the reasons discussed above, IT IS HEREBY ORDERED Defendants’ Motion to

 Dismiss (DN 21) is GRANTED IN PART and DENIED IN PART. Plaintiffs’ federal claims

 for malicious prosecutions to the extent they are based on the Fourteenth Amendment and for



                                                  8
Case 1:19-cv-00005-GNS-HBB Document 36 Filed 03/05/21 Page 9 of 9 PageID #: 195




 fabrication of evidence, and Plaintiffs’ state law claims for negligence and abuse of process are

 DISMISSED. In addition, Plaintiffs’ claims against Defendants Chris Trulock and Sean Henry in

 their official capacities are DISMISSED.




                                                                   March 4, 2021


 cc:    counsel of record




                                                9
